Citation Nr: 9931383	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-03 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  A Travel Board hearing 
was held before the undersigned in August 1999.

At the August 1999 hearing, the veteran raised the claim for 
service connection for a right knee disability, secondary to 
the service-connected left knee disability.  The Board notes 
that in rating decision of October 1997, service connection 
for status post right quadriceps tendon rupture repair, 
secondary to the service-connected left knee disability, was 
denied.  The RO should address the inferred claim raised at 
the Travel Board hearing and take the appropriate actions 
necessary.


FINDINGS OF FACT

1.  All available, relevant evidence for an equitable 
disposition of the issue on appeal has been obtained and 
associated with the veteran's claims file.

2.  The veteran's service-connected left knee disability 
currently is manifested by complaints of stiffness, pain and 
occasional instability; medical evidence shows minimal 
degenerative changes, extension to 0 degrees, flexion to 130 
degrees, no varus or valgus deformity, no ankylosis, and no 
current subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the veteran's contentions, the Board finds that 
the claim of entitlement to an increased evaluation for his 
left knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board further finds that the RO has 
properly developed the evidence and that there is no further 
VA duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1.  
However, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
veteran's service-connected disability in relation to its 
history, the Board will focus on the more recent evidence 
regarding the nature and extent of the current disability to 
determine the proper evaluation of the service-connected left 
knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Limitation of flexion to 
30 degrees or less warrants an evaluation in excess of 10 
percent under Diagnostic Code 5260 and limitation of 
extension to 15 degrees or more warrants an evaluation in 
excess of 10 percent under Diagnostic Code 5261.  Ankylosis 
of the knee warrants a 30 percent evaluation under Diagnostic 
Code 5256 for ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 
moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation under 
Diagnostic Code 5257.  Diagnostic Code 5258 provides a 20 
percent evaluation for dislocated semilunar knee cartilage 
with frequent episodes of "locking," pain, and fusion into 
the joint.  Diagnostic Code 5262 provides a 20 percent 
evaluation for malunion of the tibia and fibula with moderate 
knee or ankle disability.

The veteran's service-connected left knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for postoperative residuals for recurrent dislocation 
of the left patella.  Under this diagnostic code, slight 
recurrent subluxation or lateral instability is evaluated as 
10 percent disabling; moderate recurrent subluxation or 
lateral instability is rated as 20 percent disabling; severe 
recurrent subluxation or lateral instability is rated as 30 
percent disabling.

A VA orthopedic examination report dated in July 1997 notes 
that the veteran had left knee surgery in 1966 during 
service.  The veteran reported that he had had recurrent pain 
and swelling in the left knee for many years.  He also 
reported that the pain in the left knee had increased in the 
past year.  A physical examination revealed that the veteran 
walked with a cane and wore an ace bandage on his left knee.  
His gait was slow but he did not have a limp.  The left knee 
was without deformity.  There was no tenderness on palpation 
of the joint, and there was no tenderness on patella 
compression.  He could flex the knee to 130 degrees and 
extend it to 0 degrees.  There was no varus or valgus 
deformity.  Both joints were ligamentously stable.  The 
pertinent diagnosis was post traumatic osteoarthritis of the 
left knee.

The veteran was examined again by the VA in October 1998.  He 
complained of left knee pain, weakness, a feeling of 
instability, and occasional buckling.  He reported that he 
could not kneel on either knee and had extensive discomfort 
in cold, damp weather.  On physical examination, the veteran 
had a normal gait and walked with a cane.  The left knee had 
bony enlargements of the medial femoral condyle and medial 
tibial plateau.  There was no soft tissue swelling or joint 
fluid accumulation.  There was tenderness to patella 
compression.  There was no anterior posterior or lateral 
instability and no varus or valgus angulation of the knee.  
X-rays revealed postsurgical deformity of the proximal left 
tibia compatible with a history of resection of bony 
exostoses.  The knee joint showed minimal medial compartment 
joint space narrowing with early osteophyte formation.  No 
evidence of knee joint effusion was seen.  The diagnoses were 
status post Hauser procedure of the left knee in 1966, and 
clinical evidence of degenerative joint disease of the left 
knee (bony exostoses medially).

At a Travel Board hearing in August 1999 before the 
undersigned Board Member, the veteran testified that he had a 
left knee operation in 1966 and again in 1970 or 1971.  He 
reported that when he walked up or down stairs, the left side 
sometimes gave way and felt achy.  The veteran testified that 
two years earlier, he was walking down steps and the left 
knee gave way.  He stated that the knee pain was constant and 
he took Tylenol.  Further, he stated that the left knee was 
stiff in the mornings and he could feel "grinding" in the 
knee when he put his hand on it.  The veteran testified that 
the instability of the left knee was the most bothersome 
problem.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnosed codes for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Id.  Normal range of motion of the knee is 140 degrees of 
flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate 
II (1999).  

The medical evidence contains X-ray evidence of arthritis in 
the left knee.  It also shows some limitation of motion, with 
flexion of only 130 degrees.  However, the veteran is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5003.  In addition, the range of motion of the left knee 
does not evidence a disability in excess of 10 percent due to 
the level of flexion (Diagnostic Code 5260) or the level of 
extension (Diagnostic Code 5261).  There is no evidence of 
ankylosis of the left knee and a rating in excess of 10 
percent is not warranted under Diagnostic Code 5256.  
Although the veteran complained of occasional instability of 
the left knee, the medical evidence does not show recurrent 
subluxation or lateral instability.  Therefore, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.  The Board notes that the veteran's left knee 
disability has previously been rated under Diagnostic Code 
5257.  However, there is no medical evidence of subluxation 
or lateral instability.  The October 1998 VA examination 
showed no anterior posterior or lateral instability and no 
varus or valgus angulation of the knee.  There is no evidence 
of symptomatic removal of semilunar cartilage from the left 
knee and a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5258.  In addition, there is no medical 
evidence of malunion of the tibia and fibula to warrant a 
rating in excess of 10 percent under Diagnostic Code 5262.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, must be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Even when taking the veteran's complaints of pain into 
consideration, a 20 percent evaluation under Diagnostic Code 
5260 or Diagnostic Code 5261 is clearly not warranted.  There 
is no medical evidence, nor has the veteran indicated, that 
flexion of the left knee is limited to only 30 degrees due to 
pain or that extension is limited to 15 degrees due to pain.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted due to painful motion.

In adjudicating the veteran's claim, the Board has considered 
whether the issue of extraschedular entitlement under 38 
C.F.R. § 3.321(b)(1) (1998) has been raised by the record.  
Section 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the issue of entitlement under 38 
C.F.R. § 3.321(b)(1) is not raised by the record.  In light 
of the recent evaluations of the veteran's disability, which 
the Board finds to be highly probative, there is no evidence 
which the Board may consider as credible to indicate that the 
disability impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.

The Board has also considered all of the potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there is no section that provides the basis upon which to 
assign an increased evaluation for the reasons discussed 
herein.  Lastly, while the Board has considered the doctrine 
affording the veteran the benefit of any existing doubt, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of that matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation for the left knee 
disability is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

